             Case 20-12168-CSS   Doc 9-1   Filed 09/14/20   Page 1 of 12




                                   EXHIBIT A

                                 Proposed Order




27000208.3
                           Case 20-12168-CSS             Doc 9-1       Filed 09/14/20        Page 2 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC, et                             Case No. 20-12168 (CSS)
         al.,1
                                                                        (Jointly Administered)
                                              Debtors.


                       ORDER, PURSUANT TO SECTIONS 105(a), 365(a), AND 554(a)
                      OF THE BANKRUPTCY CODE, AUTHORIZING THE DEBTORS
                   TO REJECT (I) CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL
                     REAL PROPERTY EFFECTIVE AS OF THE PETITION DATE AND
                       (II) ABANDON PROPERTY IN CONNECTION THEREWITH

                            Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

         possession (collectively, the “Debtors”) for the entry of an order, pursuant to sections 105(a),

         365(a), and 554(a) of the Bankruptcy Code, authorizing the Debtors to (i) reject the Rejected

         Leases set forth on Exhibit 1 and 2 to this Order, effective as of the Petition Date (the “Petition

         Date”), and (ii) abandon, effective as of the Petition Date, any Personal Property that remains, as

         of the Petition Date, on the Premises subject to the Rejected Leases; and upon consideration of

         the First Day Declaration and the record of these chapter 11 cases; and it appearing that this

         Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 1334 and 157, and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware dated February 29, 2012; and it appearing that this is a core matter pursuant to 28

         U.S.C. § 157(b)(2) and that this Court may enter a final order consistent with Article III of the

         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
         agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the Debtors.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
27000208.3
                       Case 20-12168-CSS          Doc 9-1      Filed 09/14/20    Page 3 of 12




         United States Constitution; and it appearing that venue of these chapter 11 cases and of the

         Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that due and adequate

         notice of the Motion has been given under the circumstances, and that no other or further notice

         need be given; and it appearing that the relief requested in the Motion is in the best interests of

         the Debtors, their estates, their creditors, and other parties in interest; and after due deliberation

         and sufficient cause appearing therefor; it is hereby

                 ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code and

         Bankruptcy Rule 6006, the Rejected Leases, to the extent not already terminated in accordance

         with their applicable terms or upon agreement of the parties, are hereby rejected by the Debtors,

         with such rejection being effective as of the Petition Date.

                        3.      Pursuant to sections 105(a) and 554(a) of the Bankruptcy Code and

         Bankruptcy Rule 6007, any Personal Property remaining, as of the Petition Date, on the Premises

         is hereby abandoned by the Debtors, with such abandonment being effective as of the Petition

         Date.

                        4.      Nothing herein shall prejudice the rights of the Debtors to assert that the

         Rejected Leases were terminated prior to the Petition Date, or that any claim for damages arising

         from the rejection of the Rejected Leases is limited to the remedies available under any

         applicable termination provision of the Rejected Leases, or that any such claim is an obligation

         of a third party, and not that of the Debtors or their estates, or to otherwise contest any claims

         that may be asserted in connection with the Rejected Leases.




27000208.3

                                                           2
                       Case 20-12168-CSS          Doc 9-1     Filed 09/14/20    Page 4 of 12




                        5.      Claims arising out of the rejection of the Rejected Leases must be filed on

         or before the later of (i) the deadline for filing proofs of claim based on prepetition claims

         against any of the Debtors as set by an order of this Court or (ii) thirty (30) days after entry of

         this Order.

                        6.      The Debtors are authorized to execute and deliver all instruments and

         documents, and take such other actions as may be necessary or appropriate, to implement and

         effectuate the relief granted by this Order.

                        7.      This Order is immediately effective and enforceable, notwithstanding the

         possible applicability of Bankruptcy Rule 6004(h) or otherwise.

                        8.      The requirements in Bankruptcy Rule 6006 and 6007 are satisfied.

                        9.      This Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation or interpretation of this Order.




27000208.3

                                                          3
                      Case 20-12168-CSS        Doc 9-1   Filed 09/14/20   Page 5 of 12




                                                 EXHIBIT 1

                                               Rejected Leases

             DEBTOR       COUNTERPARTY                COUNTERPARTY’S                REJECTED
                                                         ADDRESS                   AGREEMENT
         TSI Morris       1601 Bronxdale        Attn: Katina Khan                Real Property Lease
         Park, LLC        Property Owner        165 West 73 Street               for Club located at
                          LLC                   New York, NY 10023               1601 Bronxdale
                                                                                 Avenue, Bronx, NY.
                                                and

                                                Nancy Lara
                                                1601 Bronxdale Property Owner
                                                LLC
                                                30 West 26th Street, 8th Floor
                                                New York, NY 10010
         TSI Matawan,     The Racquet Place     C/O Ronald Spivack and Ron       Real Property Lease
         LLC                                    Kogos                            for Club located at
                                                525 Green Street                 450 Route 34
                                                Iselin, NJ 08830                 Matawan, NJ

         TSI Princeton,   Princeton (Edens),    Attn: Julie Drobits              Real Property Lease
         LLC              LLC                   Department # 2439                for Club located at
                                                P.O. Box 442                     301 North Harrison
                                                Laurel, NY 11948                 Street
                                                                                 Princeton, NJ
         TSI –            IVT River Oaks        Attn: Robert Mettel and Kristina Real Property Lease
         Valencia, LLC    Valencia, L.L.C.      S. Raymond                       for Club located at
                                                3025 Highliand Parkway, Suite    River Oaks
                                                350                              Shopping Center
                                                Downers Grove, IL 60515          24245 Magic
                                                                                 Mountain Parkway,
                                                                                 Unit No. 1C
                                                                                 Valencia, CA
         TSI              ARE-MA Region         Tom Andrews                      Real Property Lease
         Watertown,       No. 75, LLC           ARE-MA Region No. 75, LLC        for Club located at
         LLC                                    c/o Alexandria Real Estate       311 Arsenal Street
                                                Equities, Inc.                   Watertown, MA
                                                26 North Euclid Avenue
                                                Pasadena, CA 91101




27000208.3
                       Case 20-12168-CSS      Doc 9-1    Filed 09/14/20   Page 6 of 12




         TSI Marlboro,    W & L Associates     c/o Andrew Talbert              Real Property Lease
         LLC                                   16239 Pantheon Pass             for Club located at
                                               Delray Beach, FL 33446          34 Route 9 North
                                                                               Morganville, NJ
                                               and
                                               Jay L Lubetkin, Esq.
                                               Rabinowitz, Lubetkin & Tully,
                                               L.L.C.
                                               293 Eisenhower Parkway, Suite
                                               100
                                               Livingston, NJ 07039
         TSI              Riverview Retail,    Mara Henderson King             Real Property Lease
         Providence       LLC                  KGI Properties                  for Club located at
         Eastside, LLC                         10 memorial Boulevard,          131 Pitman Street
                                               Suite 901                       Providence, RI
                                               Providence, RI 02903

                                               and

                                             Murray Gereboff
                                             207 Waterman Street
                                             Providence, RI 02906
         TSI First        GP Associates      Daniel J. Ansell, Esq.            Real Property Lease
         Avenue, LLC                         Greenberg Traurig, LLP            for Club located at
                                             200 Park Avenue                   1470 First Ave
                                             New York, NY 10166                New York, NY
                                             212-801-9393
         TSI Newark,      One Gateway Center c/o Onyx Management Group,        Real Property Lease
         LLC              Property Owner     LLC                               for Club located at
                          LLC                PO Box 75428                      One Gateway
                                             Chicago, IL 60675-5428            Center
                                                                               Newark, NJ
                                               and

                                               John A Saraceno, Jr.
                                               900 Route 9 North, Suite 400
                                               Woodbridge, NJ 07095




27000208.3

                                                     2
                       Case 20-12168-CSS        Doc 9-1    Filed 09/14/20     Page 7 of 12




         TSI Deer Park,   Tanger Outlets Deer    Michelle B. Dixon                 Real Property Lease
         LLC              Park LLC               P.O. Box 414225                   for Club located at
                                                 Boston, MA 02241-4225             455 Commack Road
                                                                                   Deer Park, NY
                                                 and

                                                 Stacey Ramis Nigro, Esq.
                                                 Tanger Outlets Deer Park LLC
                                                 43 Corporate Drive
                                                 Hauppauge, NY 11788
         TSI Newton,      135 Wells Avenue       Mike Fedotowsky                   Real Property Lease
         LLC              LLC                    P.O. Box 9137                     for Club located at
                                                 Newton, MA 02460-9137             135 Wells Ave
                                                                                   Newton, MA
                                                 and

                                                 Andrew C. Sucoff, Esq.
                                                 Goodwin Proctor LLP
                                                 100 Northern Avenue
                                                 Boston, MA 02210
         TSI Court        Twenty Six Court       Rivky Diamant                     Real Property Lease
         Street, LLC      Associates, LLC        26 Court Street                   for Club located at
                                                 Brooklyn, NY 11242                179 Remsen Street
                                                                                   Brooklyn, NY
         TSI 555 6th      SP 101 W15 LLC         Kunal Chothani                    Real Property Lease
         Avenue, LLC                             SP 101 W 15 LLC                   for Club located at
                                                 c/o Stonehenge Management         555 Sixth Avenue,
                                                 LLC                               New York, NY
                                                 1675 Broadway, 21st Floor
                                                 New York, NY 10019

                                                 and

                                                 Matthew E Kasindorf, Esq.
                                                 Meister Seelig & Fein LLP
                                                 125 Park Avenue, 7th Floor
                                                 New York, NY 10017




27000208.3

                                                       3
                       Case 20-12168-CSS       Doc 9-1    Filed 09/14/20   Page 8 of 12




         TSI Gallery      Oxford BIT Gallery    Benjamin Kayden                  Real Property Lease
         Place, LLC       Place Property        Director, Legal                  for Club located at
                          Owner, LLC            Oxford BIT Gallery Place         783 Seventh Street
                                                Property Owner, LLC              Washington, DC
                                                600 Massachusetts Ave NW
                                                Washington, DC 20001

                                                and

                                                Scott Rome, Esq.
                                                Veritas
                                                1225 19th Street NW, Suite 320
                                                Washington, DC 20036
         TSI Ramsey,      Adventures in         Rita A Knutsen                   Real Property Lease
         LLC              Recreation, Inc.      President                        for Club located at
                                                Adventures in Recreation, Inc.   1150 Route 17
                                                1100 Route 17 North              North
                                                Ramsey, NJ 07446                 Ramsey, NJ
         TSI Staten       D&M Richmond          1212 Willowbrook Road            Real Property Lease
         Island, LLC      Realty, LLC           Staten Island, NY 10314          for Club located at
                                                                                 300 West Service
                                                and                              Rd.
                                                                                 Staten Island, NY
                                              Howard File, Esq.
                                              260 Christopher Lane, Suite 102
                                              Staten Island, NY 10314
         TSI Radnor,      Radnor Properties - Michael McCalley and Bob           Real Property Lease
         LLC              555 LA, LP          Barson                             for Club located at
                                              Brandywine Realty Trust            555 East Lancaster
                                              FMC tower at Cira Centre South     Avenue
                                              2929 Walnut Street, Suite 1700     St. Davids, PA
                                              Philadelphia, PA 19104
         TSI South        6828 Wisconsin Ave Michael R. Cogan, P.C.              Real Property Lease
         Bethesda, LLC    LLC and Julian      12 South Summit Avenue,            for Club located at
                          Josephs, LLC        Suite 250                          6828 Wisconsin
                                              Gaithersburg, MD 20877             Avenue
                                                                                 Bethesda, MD




27000208.3

                                                      4
                       Case 20-12168-CSS      Doc 9-1    Filed 09/14/20    Page 9 of 12




         TSI Placentia,   DSRG, LP-Village     Ryan Dan                           Real Property Lease
         LLC              Center at Rose       200 E. Baker Street,               for Club Located at
                                               Suite 100                          Village Center at
                                               Costa Mesa, CA 92626               Rose, Phase II 860
                                                                                  North Rose Drive
                                               and                                Placentia, CA

                                               Law Office of Corey E Taylor,
                                               APC
                                               629 Camino De Los Mares,
                                               Suite 305
                                               San Clemente, CA 92673
         TSI              Jamestown Premier    c/o Jamestown                      Real Property Lease
         Georgetown,      Georgetown Park      Ponce City Market                  for Club located at
         LLC              Corp.                675 Ponce de Leon Avenue, NE,      3222 M Street NW
                                               7th Floor                          Washington, DC
                                               Atlanta, GA 30308                  20007

                                               and

                                               Paul J. Kiernan
                                               Holland & Knight
                                               800 17th Street N.W., Suite
                                               1100
                                               Washington, DC 20006
                                               Tel. 202-663-7276
                                               Paul.Kiernan@hklaw.com
         TSI 1231         1231 Third Fee       Attn: Chaim Cohen and Sharon       Real Property Lease
         Third Avenue,    Owners, LLC          Bernat                             for Club located at
         LLC                                   50 Rutledge St, Suite 503          1231 Third Avenue
                                               Brooklyn, NY 11249                 New York, NY
         TSI West 115th   1400 Retail Owner    Attn: John Birnbaum and            Real Property Lease
         Street, LLC      LLC                  Zachary G. Hammer                  for Club located at
                                               1400 Retail Owner LLC              1400 5th Avenue
                                               c/o Ashkenazy Acquisition          New York, NY
                                               Corporation
                                               150 East 58th Street, 39th Floor
                                               New York, NY 10155




27000208.3

                                                     5
                        Case 20-12168-CSS    Doc 9-1    Filed 09/14/20    Page 10 of 12




                                                 EXHIBIT 2

                                   Rejected Leases Subject to Modifications

             DEBTOR        COUNTERPARTY               COUNTERPARTY’S                REJECTED
                                                         ADDRESS                   AGREEMENT
         TSI Bayonne,      KRG Bayonne          Attn: Robert McGuinness          Real Property Lease
         LLC               Urban Renewal,       15961 Collections Center Dr.     for Club located at
                           LLC                  Chicago, IL 60693                600 Bayonne
                                                                                 Crossing Way
                                                and                              Bayonne, NJ

                                                Attn: Wade Achenchak and
                                                Ryan Joyce
                                                Kite Realty Group
                                                30 S. Meridian Street, Suite 1100
                                                Indianapolis, IN 46204
         TSI               John Sachs           500 Golden Harbour Drive          Real Property Lease
         Ridgewood,                             Boca Raton, FL 33432              for Club located at
         LLC                                                                      129 South Broad
                                                and                               Street
                                                                                  Ridgewood, NJ
                                                Robert C. Welch, Jr., Esq.
                                                Dwyer, Dwyer & Welch
                                                118 Prospect Street
                                                P.O. Box 704
                                                Ridgewood, NJ 07451
         TSI –             K&A Real Estate      Kam and Albert Yamin              Real Property Lease
         Northridge,       LLC                  PO Box 241429                     for Club located at
         LLC                                    Los Angeles, CA 90024             19456 Nordhoff
                                                                                  Street
                                                                                  Northridge, CA
         TSI - Studio      Laurel Center        Dan Austin                        Real Property Lease
         City, LLC         Group, LP            6300 Wilshire Blvd.,              for Club located at
                                                Suite 1800                        Laurel Promenade
                                                Los Angeles, CA 90048             Shopping Center
                                                                                  12050 Ventura
                                                                                  Boulevard, STE
                                                                                  201-B
                                                                                  Studio City, CA
         TSI               Kaufman              Edward J. Hart                    Real Property Lease
         Springfield,      Management Co.       450 Seventh Avenue- Penthouse, for Club located at
         LLC                                    New York, NY 10123                215 Morris Avenue
                                                                                  Springfield, NJ



27000208.3
                         Case 20-12168-CSS      Doc 9-1       Filed 09/14/20   Page 11 of 12




         TSI – Irvine,      Regency Centers,     Rivertowns Square Regency,          Real Property Lease
         LLC                L.P.                 LLC                                 for Club located at
                                                 PO Box 844235                       Heritage Plaza
                                                 Boston, MA 02284-4235               14280 Culver
                                                                                     Drive, Suite B
                                                                                     Irvine, CA
         TSI                Mandelbaum and       Marietta DiSanti                    Real Property Lease
         Livingston,        Mandelbaum           80 Main Street                      for Club located at
         LLC                                     West Orange, NJ 07052               39 W. Northfield
                                                                                     Road
                                                 and                                 Livingston, NJ

                                                 Neal Herstik, Esq.
                                                 Gross, Truss & Herstik, P.C.
                                                 Woodhull House,
                                                 63 West Main Street
                                                 PO Box 5008
                                                 Freehold, NJ 07728
         TSI - San Jose,    El Paseo Property    c/o Vallco Shopping Mall            Real Property Lease
         LLC                Owner, LLC           10123 N. Wolfe Road, Ste 1095       for Club located at
                                                 Cupertino, CA 95014                 El Paseo de
                                                                                     Saratoga Shopping
                                                 and                                 Center 950 El Paseo
                                                                                     de Saratoga
                                                 Diana Beechie                       San Jose, CA
                                                 Sand Hill Property Company
                                                 965 Page Mill Road
                                                 Palo Alto, CA 94304
         TSI –              Westfield Topanga    PO Box 54734                        Real Property Lease
         Topanga, LLC       Owner LLC            Los Angeles, CA 90074-4734          for Club located at
                                                                                     Westfield Topanga
                                                 and                                 Shopping Center
                                                                                     6600 Topanga
                                                 Moises Quezada                      Canyon Blvd.,
                                                 Unibail-Rodamco-Westfield           Store# 183H
                                                 2049 Century Park East- 42nd Fl     Canoga Park, CA
                                                 Century City, CA 90067




27000208.3

                                                          2
                        Case 20-12168-CSS      Doc 9-1       Filed 09/14/20   Page 12 of 12




         TSI Clifton,      202 Main Ave.        Attn: Gerald Corrado                Real Property Lease
         LLC               Associates           1578 Main Avenue                    for Club located at
                                                Clifton, NJ 07011                   202 Main Ave
                                                                                    Clifton, NJ
                                                and

                                                De Marco & De Marco
                                                Attn: Michael P De Marco
                                                912 Belmont Avenue
                                                North Haledon, NJ 07508
         TSI Pine          EBRA 70 Pine         70 Pine - Commercial                Real Property Lease
         Street, LLC       Master Tenant LLC    777 Third Avenue, 6th Floor         for Club located at
                                                Attn: Kathy Panaro                  70 Pine Street
                                                New York, NY 10017                  New York, NY
         TSI West 41,      230 West 41st        c/o JPMorgan Chase Bank             Real Property Lease
         LLC               Associates, LLC      PO Box 27756                        for Club located at
                                                New York, NY 10087-7756             230 West 41st
                                                                                    Street
                                                                                    New York, NY
         TSI West 23,      278 Eighth           278 Eighth Associates               Real Property Lease
         LLC               Associates           ISJ Management Corp.                for Club located at
                                                110 West 34th Street, 9th Floor     258-278 Eighth Ave
                                                New York, NY 10001                  New York, NY

                                                and

                                                David Jemal, Esq.
                                                110 W. 34th Street, 9th Floor
                                                New York, NY 10001

                                                and

                                                Jeremy Krantz
                                                Smith & Krantz, LLP
                                                The Chanin Building, Suite 1518
                                                New York, NY 10168




27000208.3

                                                         3
